

113 HR 3994 IH: Federal Lands Invasive Species Control, Prevention, and Management Act
U.S. House of Representatives
2014-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3994IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2014Mr. Bishop of Utah (for himself and Mr. Horsford) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the control and management of invasive species that threaten and harm Federal lands under the jurisdiction of the Secretary of Agriculture and the Secretary of the Interior, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Federal Lands Invasive Species Control, Prevention, and Management Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Federal efforts to control and manage invasive species on Federal lands.Sec. 4. Program funding allocations.Sec. 5. Prudent use of funds.Sec. 6. Use of partnerships.2.DefinitionsIn this Act:(1)Alien speciesThe term alien species means, with respect to a particular ecosystem, any species, including its seeds, eggs, spores, or other biological material capable of propagating that species, that is not native to that ecosystem.(2)ControlThe term control means the eradication, suppression, or reduction of the population of an invasive species within the area in which the invasive species is present.(3)EcosystemThe term ecosystem means the complex of a community of organisms and its environment.(4)Eligible stateThe term eligible State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, and the United States Virgin Islands.(5)Invasive speciesThe term invasive species means an alien species whose introduction does or is likely to cause economic or environmental harm or harm to human health.(6)ManageThe terms manage and management mean the active implementation of activities—(A)to reduce or stop the spread of an invasive species; and(B)to inhibit further infestations or spread of invasive species or harm caused by invasive species, including investigations regarding methods to prevent, control, or manage invasive species.(7)PreventThe term prevent means to hinder the introduction of invasive species onto lands or waters or to impede the spread of invasive species within lands or waters by inspecting, intercepting, or confiscating invasive species threats prior to their establishment onto lands or waters of an eligible State.(8)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to Federal lands administered by that Secretary through the Bureau of Indian Affairs, the Bureau of Land Management, the Bureau of Reclamation, the National Park Service, or the United States Fish and Wildlife Service; and(B)the Secretary of Agriculture, with respect to Federal lands administered by that Secretary through the United States Forest Service.(9)SpeciesThe term species means a group of organisms, all of which have a high degree of physical and genetic similarity, generally interbreed only among themselves, and show persistent differences from members of allied groups of organisms.3.Federal efforts to control and manage invasive species on Federal lands(a)Control and managementThe Secretary concerned shall plan and carry out activities on lands directly managed by the Secretary concerned to control and manage invasive species to inhibit or reduce their populations and to effectuate restoration or reclamation efforts.(b)Strategic planThe Secretary concerned shall develop a strategic plan for the implementation of the invasive species program of that Secretary to endeavor to achieve an annual five percent net reduction of invasive species populations on lands managed by that Secretary.4.Program funding allocations(a)Control and management activitiesOf the amount appropriated or otherwise made available to the Secretary concerned for a fiscal year for programs that address or include invasive species management, the Secretary concerned shall use not less than 75 percent of the amount for on-the-ground control and management of invasive species, including through—(1)the purchase of necessary products, equipment, or services to conduct such control and management;(2)the use of integrated pest management options, including pesticides authorized for sale, distribution, or use under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.);(3)the use of biological control agents that are proven to be effective to reduce invasive species populations;(4)the use of re-vegetation or cultural restoration methods designed to improve the diversity and richness of ecosystems; or(5)the use of other effective mechanical or manual control method.(b)Investigations, outreach, and public awarenessOf the amount appropriated or otherwise made available to the Secretary concerned for a fiscal year for programs that address or include invasive species management, the Secretary concerned may use not more than 15 percent of the amount for investigations, development activities, and outreach and public awareness efforts to address invasive species control and management needs.(c)Administrative costsOf the amount appropriated or otherwise made available to the Secretary concerned for a fiscal year for programs that address or include invasive species management, not more than 10 percent may be used for administrative costs incurred to carry out such programs, including costs related to oversight and management of such programs, recordkeeping, and implementation of the strategic plan.(d)Reporting requirementsNot later than 60 days after the end of the second fiscal year beginning after the date of the enactment of this Act, the Secretary concerned shall submit to Congress a report—(1)describing the use by that Secretary during the preceding two fiscal years of funds for programs that address or include invasive species management; and(2)specifying the percentage of funds expended for each of the purposes specified in subsections (a), (b), and (c).5.Prudent use of funds(a)Cost-Effective methodsIn selecting the method or methods to be used to control or manage an invasive species as part of a specific control or management project, the Secretary concerned shall require the use of the least costly options based on sound scientific data and other commonly used cost-effective benchmarks in the area to effectively control and manage invasive species.(b)Comparative economic assessmentThe Secretary concerned shall require a comparative economic assessment of invasive species control and management methods to be conducted to comply with subsection (a).(c)Categorical exclusionIf an invasive species control or management project or activity to be conducted on lands directly managed by the Secretary concerned will be conducted in a prioritized, high-risk area involving the treatment of land or waterways within 1,000 feet of a water body or waterway, a water project, a utility or telephone infrastructure or right of way, a railroad line, an airport, a port of entry, campground, roadside or highway, heritage site, a national monument, a park, recreation site, school, or other similar and valuable infrastructure, as determined by the Secretary concerned, the project or activity is categorically excluded from the requirement to prepare an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) so long as the Secretary concerned determines that the project or activity is otherwise conducted consistently with agency procedures, including any land and resource management plan or land use plan applicable to the area covered by the project or activity.(d)Relation to other authority(1)Other invasive species control, prevention, or management authoritiesNothing in this Act shall be construed to preclude the Secretary concerned from pursuing or supporting, under the authority of any other provision of law, activities regarding the control, prevention, or management of invasive species, including investigations to better control, prevent, or manage invasive species.(2)Public water supply systemsNothing in this Act shall be construed to authorize the Secretary concerned to suspend water deliveries or diversions or otherwise prevent the operation of a public water supply system as a measure to control, manage, or prevent the introduction or spread of invasive species.6.Use of partnerships(a)Partnerships authorizedThe Secretary concerned may enter into contracts and cooperative agreements with another Federal agency, an eligible State, a political subdivision of an eligible State, or a private entity to partner with the Secretary concerned and assist with the control and management of invasive species.(b)Memorandum of understanding(1)RequiredAs a condition of a contract or cooperative agreement under subsection (a), the Secretary concerned and the other Federal agency, eligible State, political subdivision of an eligible State, or private entity involved shall enter into a memorandum of understanding describing the nature of the partnership between the parties and the control and management activities to be conducted.(2)ContentsThe memorandum of understanding shall contain, at a minimum, the following:(A)A prioritized listing of invasive species to be controlled or managed.(B)An assessment of the total acres or area infested by the invasive species.(C)An estimate of the expected total acres or area infested by the invasive species after control and management of the invasive species is attempted.(D)The specific integrated pest management option or options to be used, including a comparative economic assessment to determine the least costly method.(E)Any maps, boundaries, or Global Positioning System (GPS) coordinates needed to clearly identify the area in which the control and management activities are to be conducted.(F)Written assurances that the partner will comply with section 15 of the Federal Noxious Weed Act of 1974 (7 U.S.C. 2814).(c)CoordinationIf the partner in a contract or cooperative agreement under subsection (a) is an eligible State, political subdivision of an eligible State, or private entity, the memorandum of understanding shall also contain a description of how the control and management efforts will be coordinated and the expected outcomes of managing and controlling the invasive species.(d)Public outreach and awareness effortsIf a contract or cooperative agreement under subsection (a) will involve any outreach and public awareness efforts, the memorandum of understanding shall also contain a list of goals and objectives for such outreach and public awareness efforts that have been determined will be efficient to inform national, State, regional, or local audiences regarding invasive species control and management.(e)InvestigationsAny invasive species-related investigations undertaken under a contract or cooperative agreement under subsection (a) shall be undertaken for the purpose of—(1)developing solutions and specific recommendations for control and management of invasive species; and(2)specifically providing faster implementation of control and management methods.